Citation Nr: 1002104	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-32 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to February 
1967.
        	
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  
				
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that while the Veteran has 
primarily contended his psychiatric disorder is secondary to 
his service-connected back disorder, his claim must 
nonetheless be adjudicated on both direct and secondary 
bases.  The RO has not provided the Veteran with notice 
advising him of what evidence is needed to substantiate his 
claim on a direct basis.  VCAA notice is mandatory under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), and the Veteran's 
claim must be remanded for compliance before adjudication can 
take place.

In addition, a VA examination is necessary before the 
Veteran's claims can be adjudicated.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.
With regard to the psychiatric claim, the Veteran has a 
current diagnosis of a mood disorder, documented, for 
example, in a September 2006 letter from his private 
physician.  In addition, his service treatment records 
contain numerous documentations of psychiatric problems, 
including in June 1965, November 1966, and December 1966.  
While a VA examination was afforded to the Veteran in August 
2006, the examiner did not render a nexus opinion or discuss 
the service treatment records due to her disagreement with 
the Veteran's diagnosis.  As the remaining medical evidence 
does support a current diagnosis, and a diagnosis was of 
record at the time the Veteran's claim was filed, a nexus 
opinion should be rendered.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2009) (holding that the requirement of a 
current disability is satisfied when a claimant has a 
disability at the time a claim is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the Secretary's adjudication of the claim).  Further, a 
number of nebulous nexus opinions linking the Veteran's 
psychiatric problems to his "physical condition" have been 
rendered, including private medical reports of September 
2006, May 2006, February 2006, and October 2005, and a Social 
Security evaluation of April 1988.  These reports do not make 
clear whether it is the Veteran's service-connected lumbar 
spine condition to which the Veteran's psychiatric condition 
is secondary.  An opinion should also be sought on the issue 
of secondary service connection.

Finally, the Veteran should be afforded a VA examination to 
determine whether his service connected disabilities preclude 
him from performing substantially gainful employment.  Such 
an opinion has not yet been sought.

Accordingly, the case is REMANDED for the following action:

1.	 With regard to the Veteran's claim 
for a psychiatric 
disorder, send him VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b), that includes but is not 
limited to, an explanation as to what 
information or evidence is needed to 
substantiate a direct service connection 
claim.
2.  Afford the Veteran a VA examination 
with a psychiatrist or psychologist to 
ascertain the nature and etiology of his 
current psychiatric condition.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
psychiatric disorder had its onset during 
service or is in any other way causally 
related to his active service,
or is causally related to or has been 
aggravated by any of his service-
connected disabilities.
		
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

3.  After the Veteran has been afforded 
the above examination and the psychiatric 
claim has been readjudicated, afford him 
an appropriate VA examination so as to 
provide an opinion concerning the extent 
of functional and industrial impairment 
resulting from his service connected 
disabilities.  The opinion should address 
whether his service connected 
disabilities alone are so disabling as to 
render him unemployable. All opinions 
should be supported by a clear rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  All 
necessary tests should be conducted. 

4.  After all of the above actions have 
been completed, readjudicate the 
Veteran's claims.  If the claims remain 
denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.  

The Veteran is hereby notified that it is his responsibility 
to report for the examinations scheduled in connection with 
this REMAND and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claims. 38 
C.F.R. §§ 3.158, 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


